Citation Nr: 0903366	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-16 574	)	DATE
	)
	)




THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) January 2007 decision that 
denied the appellant basic eligibility for VA death benefits.





ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

In a January 2007 decision, the Board denied the moving 
party's claim of entitlement to basic eligibility for VA 
death benefits.  In October 2007, the moving party challenged 
the January 2007 Board decision on the grounds of CUE.  The 
January 2007 Board decision was the subject of a September 
2008 Order of the United States Court of Appeals for Veterans 
Claims (Court).  The below action is directed in view of the 
Court's Order.


FINDINGS OF FACT

1. In a January 2007 decision, the Board denied the 
appellant's claim seeking basic eligibility for VA death 
benefits.

2. By a motion received in October 2007, the appellant 
alleged CUE in the January 2007 Board decision.

3. In a September 2008 decision, the Court affirmed the 
Board's January 2007 decision.


CONCLUSION OF LAW

The Court's September 2008 affirmance of the Board's January 
2007 decision precludes the Board from addressing on the 
merits the appellant's October 2007 motion alleging CUE in 
the January 2007 Board decision; therefore, her motion must 
be dismissed.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 
38 C.F.R. § 20.1400(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 2007 decision the Board denied the appellant's 
claim seeking basic eligibility for VA death benefits based 
on a finding that she did not qualify as a child of the 
veteran for VA benefits purposes.  The appellant appealed 
this decision to the Court.

In October 2007, the appellant filed with the Board a motion 
for revision of the January 2007 Board decision based on CUE.  

In a September 2008 decision, the Court affirmed the Board's 
January 2007 decision.  In an October 2008 Order, the Court 
denied the appellant's motion for reconsideration.

The Board is precluded from adjudicating a motion for CUE of 
any Board decision that has subsequently been decided by the 
Court.  See 38 C.F.R. § 20.1400(b).  Where the Court affirms 
a determination by the Board on a particular issue, the 
Board's decision is replaced by the Court's decision on that 
issue and, thus, there is no longer a Board decision that is 
subject to revision based on CUE.  See Disabled American 
Veterans v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); see 
also May v. Nicholson, 19 Vet. App. 310 (2005).  Hence, 
because the September 2008 Court decision affirmed the 
Board's January 2007 decision, the Board must dismiss the 
appellant's October 2007 motion alleging CUE in the Board's 
January 2007 decision, as a decision on that motion is 
precluded as a matter of law.  







ORDER

Pursuant to a September 2008 Court Order in this matter, the 
Board hereby dismisses the appellant's October 2007 motion 
alleging CUE in the Board's January 2007 decision.



                       
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



